                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



ERIC R.1,                                              Case No. 6:19-cv-0025-SI

               Plaintiff,                              OPINION AND ORDER

       v.

ANDREW M. SAUL, Commissioner of
Social Security,

               Defendant.


Robyn M. Rebers, ROBYN M. REBERS LLC, P.O. Box 3530, Wilsonville, OR 97070. Of
Attorneys for Plaintiff.

Billy J. Williams, United States Attorney, and Renata Gowie, Assistant United States Attorney,
UNITED STATES ATTORNEY’S OFFICE, 1000 S.W. Third Avenue, Suite 600, Portland, OR 97204;
Justin L. Martin, Special Assistant United States Attorney, OFFICE OF GENERAL COUNSEL, Social
Security Administration, 701 Fifth Avenue, Suite 2900 M/S 221A, Seattle, WA 98104. Of
Attorneys for Defendant.

Michael H. Simon, District Judge.

       Eric R. (“Plaintiff”) seeks judicial review of the final decision of the Commissioner of the

Social Security Administration (“Commissioner”) denying his application for supplemental


       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
social security income (“SSI”) and disability insurance benefits (“DIB”). Because the

Commissioner’s findings were not supported by substantial evidence, the decision is

REVERSED and this case REMANDED for further proceedings.

                                   STANDARD OF REVIEW

       The district court must affirm the Commissioner’s decision if it is based on the proper

legal standards and the findings are supported by substantial evidence. 42 U.S.C. § 405(g); see

also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). “Substantial evidence” means

“more than a mere scintilla but less than a preponderance.” Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shalala, 53 F.3d 1035, 1039

(9th Cir. 1995)). It means “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (quoting Andrews, 53 F.3d at 1039).

       Where the evidence is susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th

Cir. 2005). Variable interpretations of the evidence are insignificant if the Commissioner’s

interpretation is a rational reading of the record, and this Court may not substitute its judgment

for that of the Commissioner. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193,

1196 (9th Cir. 2004). “[A] reviewing court must consider the entire record as a whole and may

not affirm simply by isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495

F.3d 625, 630 (9th Cir. 2007) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th

Cir. 2006) (quotation marks omitted)). A reviewing court, however, may not affirm the

Commissioner on a ground upon which the Commissioner did not rely. Id.; see also Bray, 554

F.3d at 1226.




PAGE 2 – OPINION AND ORDER
                                        BACKGROUND

A. Plaintiff’s Application

       Plaintiff was born on August 1, 1974. He applied for SSI and DIB on May 21, 2015,

alleging a disability onset date of May 18, 2015. He was 40 years old as of the alleged onset date.

The grounds for these applications were medical conditions including panic disorder, severe

anxiety, agoraphobia, obsessive-compulsive disorder, Klinefelter syndrome, profound memory

loss, headaches, chronic anger, and some intellectual delay. AR 274. Both his applications were

denied first on September 21, 2015 and upon reconsideration on December 1, 2015. AR 165,

180. Plaintiff filed a written request for a hearing before an Administrative Law Judge (“ALJ”)

on December 3, 2015. The hearing occurred before ALJ Erickson on October 11, 2017. AR 39.

Plaintiff appeared and testified at the hearing. A few months later, the ALJ issued a written

decision denying Plaintiff’s applications for DIB and SSI. AR 15. Plaintiff requested review of

the ALJ’s decision. The ALJ’s decision became the final decision of the Commissioner when the

Appeals Council denied Plaintiff’s request for review. Plaintiff now seeks judicial review of the

Commissioner’s final decision.

B. The Sequential Analysis

       A claimant is disabled if he or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011); see also 20 C.F.R.

§§ 404.1520 (DIB), 416.920 (SSI); Bowen v. Yuckert, 482 U.S. 137, 140 (1987). Each step is



PAGE 3 – OPINION AND ORDER
potentially dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential

process asks the following series of questions:

       1.      Is the claimant performing “substantial gainful activity?” 20 C.F.R.
               §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). This activity is work involving
               significant mental or physical duties done or intended to be done for pay
               or profit. 20 C.F.R. §§ 404.1510, 416.910. If the claimant is performing
               such work, she is not disabled within the meaning of the Act. 20 C.F.R.
               §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the claimant is not performing
               substantial gainful activity, the analysis proceeds to step two.

       2.      Is the claimant’s impairment “severe” under the Commissioner’s
               regulations? 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An
               impairment or combination of impairments is “severe” if it significantly
               limits the claimant’s physical or mental ability to do basic work activities.
               20 C.F.R. §§ 404.1521(a), 416.921(a). Unless expected to result in death,
               this impairment must have lasted or be expected to last for a continuous
               period of at least 12 months. 20 C.F.R. §§ 404.1509, 416.909. If the
               claimant does not have a severe impairment, the analysis ends. 20 C.F.R.
               §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant has a severe
               impairment, the analysis proceeds to step three.

       3.      Does the claimant’s severe impairment “meet or equal” one or more of the
               impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? If so,
               then the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii),
               416.920(a)(4)(iii). If the impairment does not meet or equal one or more of
               the listed impairments, the analysis continues. At that point, the ALJ must
               evaluate medical and other relevant evidence to assess and determine the
               claimant’s “residual functional capacity” (“RFC”). This is an assessment
               of work-related activities that the claimant may still perform on a regular
               and continuing basis, despite any limitations imposed by his or her
               impairments. 20 C.F.R. §§ 404.1520(e), 404.1545(b)-(c), 416.920(e),
               416.945(b)-(c). After the ALJ determines the claimant’s RFC, the analysis
               proceeds to step four.

       4.      Can the claimant perform his or her “past relevant work” with this RFC
               assessment? If so, then the claimant is not disabled. 20 C.F.R.
               §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant cannot perform
               his or her past relevant work, the analysis proceeds to step five.

       5.      Considering the claimant’s RFC and age, education, and work experience,
               is the claimant able to make an adjustment to other work that exists in

PAGE 4 – OPINION AND ORDER
               significant numbers in the national economy? If so, then the claimant is
               not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v),
               404.1560(c), 416.960(c). If the claimant cannot perform such work, he or
               she is disabled. Id.

See also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Id. at 953; see also

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999); Yuckert, 482 U.S. at 140-41. The

Commissioner bears the burden of proof at step five. Tackett, 180 F.3d at 1100. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Id.; see also 20 C.F.R. §§ 404.1566, 416.966

(describing “work which exists in the national economy”). If the Commissioner fails to meet this

burden, the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If, however,

the Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 953-54;

Tackett, 180 F.3d at 1099.

C. The ALJ’s Decision

       At step one, the ALJ determined that Plaintiff had not engaged in any substantial gainful

activity since the alleged disability onset date. AR 17. At step two, the ALJ found that Plaintiff

suffered from the following severe medically determinable impairments: obesity, lymphedema,

bipolar disorder, post-traumatic stress disorder, attention deficit hyperactivity disorder

(secondary to Klinefelter syndrome), personality disorder, and panic disorder with agoraphobia.

Id. At step three, the ALJ found that Plaintiff did not have an impairment or combination of

impairments that meets or medically equals the severity of the listed impairments in 20 C.F.R.

Part 404. AR 20.

PAGE 5 – OPINION AND ORDER
       Between step three and step four, the ALJ determined that Plaintiff had the residual

functional capacity (“RFC”) to perform sedentary work as defined in 20 CFR 416.967(a) and

404.1567(a). AR 22. The ALJ added the following limitations:

               The claimant can never climb ladders, ropes or scaffolds. The
               claimant can occasionally climb ramps and stairs. The claimant can
               occasionally balance, stoop, crouch, kneel, and crawl. The
               claimant can occasionally use foot controls bilaterally. The
               claimant can have occasional exposure to vibration and extreme
               cold temperatures. Mentally, the claimant can understand,
               remember, and apply short and simple instructions. The claimant
               can perform routine, predictable tasks. The claimant cannot work
               in a fast paced production type environment. The claimant can
               make simple decisions. The claimant can be exposed to only few
               workplace changes. The claimant can have no interaction with the
               general public and only occasional interaction with coworkers.

Id. At step four, the ALJ found that Plaintiff could not perform any of his past relevant work

experience. AR 28. At step five, the ALJ found that jobs existed in significant numbers in the

national economy that Plaintiff could perform, including nut sorter, addresser, and semi-

conductor bonder. AR 29.

                                         DISCUSSION

       Plaintiff argues that the ALJ’s decision finding Plaintiff not disabled was not supported

by substantial evidence. Plaintiff argues that the ALJ improperly rejected several medical source

opinions, improperly rejected Plaintiff’s own subjective symptom testimony, and did not include

all supported functional limitations in formulating Plaintiff’s RFC.

A. The ALJ’s Rejection of the Medical Opinions of Dr. Lindley, Dr. Gutierrez Holguin,
   and Dr. Freed

       The ALJ is responsible for resolving conflicts in the medical record, including conflicts

among physicians’ opinions. Carmickle v. Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1164 (9th

Cir. 2008). The Ninth Circuit distinguishes between the opinions of three types of physicians:

treating physicians, examining physicians, and non-examining physicians. Garrison v. Colvin,

PAGE 6 – OPINION AND ORDER
759 F.3d 995, 1012 (9th Cir. 2014). Generally, “a treating physician’s opinion carries more

weight than an examining physician’s, and an examining physician’s opinion carries more

weight than a reviewing physician’s.” Holohan v. Massanari, 246 F.3d 1195, 1202 (9th Cir.

2001). If a treating physician’s opinion is supported by medically acceptable techniques and is

not inconsistent with other substantial evidence in the record, the treating physician’s opinion is

given controlling weight. Id.; see also 20 C.F.R. § 404.1527(d)(2). A treating doctor’s opinion

that is not contradicted by the opinion of another physician can be rejected only for “clear and

convincing” reasons. Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008). If a

treating doctor’s opinion is contradicted by the opinion of another physician, the ALJ must

provide “specific and legitimate reasons” for discrediting the treating doctor’s opinion. Id.

       The ALJ generally also must accord greater weight to the opinion of an examining

physician than that of a non-examining physician. Orn, 495 F.3d at 631. As with the opinion of a

treating physician, the ALJ must provide “clear and convincing” reasons for rejecting the

uncontradicted opinion of an examining physician. Pitzer v. Sullivan, 908 F.2d 502, 506 (9th Cir.

1990). An ALJ may reject an examining, non-treating physician’s opinion “in favor of a

nonexamining, nontreating physician when he gives specific, legitimate reasons for doing so, and

those reasons are supported by substantial record evidence.” Roberts v. Shalala, 66 F.3d 179,

184 (9th Cir. 1995), as amended (Oct. 23, 1995). “[T]he opinion of a non-examining medical

advisor cannot by itself constitute substantial evidence that justifies the rejection of the opinion

of an examining or treating physician.” Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,

602 (9th Cir. 1999) (citations omitted); but see id. at 600 (opinions of non-treating or

nonexamining physicians may serve as substantial evidence when the opinions are consistent

with independent clinical findings or other evidence in the record).



PAGE 7 – OPINION AND ORDER
          Specific, legitimate reasons for rejecting a physician’s opinion may include its reliance

on a claimant’s discredited subjective complaints, inconsistency with medical records,

inconsistency with a claimant’s testimony, inconsistency with a claimant’s daily activities, or

that the opinion is brief, conclusory, and inadequately supported by clinical findings. Bray, 554

F.3d at 1228; Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008); Andrews, 53 F.3d at

1042-43. An ALJ errs by rejecting or assigning minimal weight to a medical opinion “while

doing nothing more than ignoring it, asserting without explanation that another medical opinion

is more persuasive, or criticizing it with boilerplate language that fails to offer a substantive

basis” for the ALJ’s conclusion. Garrison¸ 759 F.3d at 1013; see also Smolen, 80 F.3d at 1286

(noting that an ALJ effectively rejects an opinion when he or she ignores it).

          “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.” Garrison, 759 F.3d at 1012 (quoting Reddick v. Chater, 157 F.3d

715, 722 (9th Cir. 1998)). In other words, “[t]he ALJ must do more than offer his conclusions.

He must set forth his own interpretations and explain why they, rather than the doctors’, are

correct.” Reddick, 157 F.3d at 725 (citing Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir.

1988)).

          1. Dr. Lindley

          Dr. Lindley treated Plaintiff several times between November 2014 and June 2015. AR

482. She provided a medical source opinion in November 2015 in which she opined that

Plaintiff’s mental state was “very labile and hostile.” AR 649. In her functional assessment, she

wrote that Plaintiff had moderately severe to severe limitations in his ability to work near others

and to complete a normal workweek without interruption from psychologically based symptoms.

AR 646. She noted that he was severely limited in his ability to maintain socially appropriate
PAGE 8 – OPINION AND ORDER
behavior, interact with the general public, and accept and respond to instructions from

supervisors. AR 647. The ALJ gave Dr. Lindley’s opinion only “some weight.” AR 27. Even

though Dr. Lindley is a treating physician, several state agency consultants contradicted Dr.

Lindley’s opinion and proposed less restrictive limitations. Thus, the question is whether the ALJ

provided “specific and legitimate” reasons for rejecting Dr. Lindley’s opinion. Ryan, 528 F.3d at

1198.

        ALJ Erickson provided two reasons to reject Dr. Lindley’s opinion. He noted (1) that Dr.

Lindley’s opinion was inconsistent with Plaintiff’s testimony about his relationships with his

family and friends, and (2) that Plaintiff’s mental health improved when he took medication.

Inconsistencies with activities of daily living (ADLs) are only probative to the extent that

Plaintiff’s ADLs meet the “threshold for transferrable work skills.” Orn, 495 F.3d at 639. Indeed,

“one need not vegetate in a dark room to be eligible for benefits.” Molina v. Astrue, 674 F.3d

1104, 1112-13 (9th Cir. 2012). The Ninth Circuit has explained that ADLs are relevant only to

the extent that they translate to “the more grueling environment of the workplace,” Fair v.

Bowen, 885 F.2d 597, 603 (9th Cir. 1989), or are inconsistent with a plaintiff’s claimed

limitations, Reddick, 157 F.3d at 722. The ALJ did not analyze whether Plaintiff’s limited

interactions with his acquaintances and family translate to any ability to function in the modern

workplace. This was legal error. But for the reasons discussed below, it was harmless error.

        The ALJ also discounted Dr. Lindley’s opinion because he found that it was inconsistent

with Plaintiff’s reports that his symptoms improved when he took medication. One provider

noted that Plaintiff reported his auditory hallucinations disappeared when he took Zyprexa. AR

1211. Plaintiff also told another provider that when he takes Depakote, he does not “have anger,”

he is “just kind of mellow,” and his “moods are stable.” AR 739. More recently, in 2017,



PAGE 9 – OPINION AND ORDER
Plaintiff told a provider that “Depakote and Clonidine really help keep his mood down and his

anger under control.” AR 1395. These instances of Plaintiff’s symptom testimony are

inconsistent with Dr. Lindley’s opinion, and are valid reasons for discounting it. Andrews, 53

F.3d at 1042-43. Thus, because the ALJ provided an alternate specific and legitimate reason for

rejecting the opinion, “the ALJ’s decision remains legally valid, despite such error.” Carmickle,

533 F.3d at 1162.

       2. Dr. Gutierrez Holguin

       Dr. Gutierrez Holguin is a treating physician who stated that Plaintiff’s “ambulation has

been affected by the swelling and weight of the edema which hasn’t improved with conventional

medication.” AR 1038. Because Plaintiff “cannot sit or stand for [a] prolonged time,” Dr.

Gutierrez Holguin found that he would not be able to function in a job in his current medical

condition. Id. The ALJ assigned Dr. Gutierrez Holguin’s opinion little weight because it was

inconsistent with Plaintiff’s reported improvement when he elevated his legs daily, his prior

work history, and medical advice from other providers. Because Dr. Gutierrez Holguin is a

treating physician, the Court must determine whether the ALJ provided specific and legitimate

reasons to reject his opinion.

       Plaintiff’s prior work history and the medical advice of other providers are not specific

and legitimate reasons to reject Dr. Gutierrez Holguin’s opinion. The ALJ did not identify any

actual inconsistencies between these sources and Dr. Gutierrez Holguin’s opinion. Plaintiff’s

prior work history is not probative because it precedes the onset of Plaintiff’s alleged disability.

AR 275. That he used to be able to perform medium exertional work is inconsequential because

Plaintiff stopped working on May 18, 2015—the alleged date of disability onset. Id. The Court is

also not persuaded that treatment recommendations to walk often are inconsistent with Dr.

Gutierrez Holguin’s restrictive limitations. All the references to walking predate the disability
PAGE 10 – OPINION AND ORDER
onset date. AR 423, 969-97. These errors, however, are “inconsequential to the ultimate

nondisability [sic] determination” because the ALJ also gave an adequate rationale. Molina, 674

F.3d at 1104.

       Plaintiff’s reported improvement when he elevated his legs daily is a specific and

legitimate reason to reject Dr. Gutierrez Holguin’s medical source opinion. Medical opinions

that are inconsistent with evidence of improvement can be discounted on that basis. See

Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692-93 (upholding ALJ’s rejection of

treating psychologist’s contradicted opinion because it conflicted with treatment notes showing

claimant’s improved functioning). It was reasonable to infer that Dr. Gutierrez Holguin’s

restrictive limitations would be unnecessary if Plaintiff were able to elevate his legs as needed.

       3. Dr. Freed

       Dr. Freed examined Plaintiff in September 2017 and opined that he would “be unable to

interact with the general public, co-workers, and supervisors.” AR 26. Additionally, Plaintiff

“would have days when he would be unable to sustain a routine.” Id. The ALJ provided several

specific and legitimate reasons for assigning Dr. Freed’s opinion little weight. Not only was Dr.

Freed’s assessment inconsistent with the opinions of state agency physicians, it was also

inconsistent with Plaintiff’s own reports that he improved when he took medication—the same

reason that the ALJ properly rejected Dr. Lindley’s medical source opinion. See Morgan, 169

F.3d at 601 (holding that the opinion of a non-examining physician may serve as substantial

evidence that justifies rejection of the opinion of an examining physician when it is consistent

with other evidence in the record). The ALJ also stated that Dr. Freed’s report was internally

inconsistent, because Dr. Freed assessed marked limitations in understanding, remembering, and

applying information despite finding only moderate impairments in attention, recent memory,

and overall intellectual ability. AR 26. This is a specific and legitimate reason for rejecting Dr.
PAGE 11 – OPINION AND ORDER
Freed’s opinion. See Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014) (holding that

inconsistency between a doctor’s chart notes and the doctor’s ultimate opinion is a valid reason

to reject their opinion).

        Plaintiff disputes the ALJ’s finding that Dr. Freed’s opinion is internally inconsistent,

arguing that Dr. Freed did not specifically define the term “moderate” in his narrative report. The

questionnaires Dr. Freed filled out defined “moderate” and “moderately severe” limitations as

limitations between 3 percent and 13 percent and 14 percent and 20 percent, respectively. AR

1388. Dr. Freed’s narrative statement and questionnaire responses are neither clearly consistent

nor clearly inconsistent. Where the evidence is susceptible to more than one rational

interpretation, a Court must uphold the ALJ’s decision. See Burch, 400 F.3d at 679. It was not

irrational for the ALJ to determine that Dr. Freed’s ultimate opinion was inconsistent with his

treatment notes. Thus, the ALJ properly rejected Dr. Freed’s medical opinion.

        It was also proper for the ALJ to reject Dr. Freed’s opinion because it was inconsistent

with other evidence in the record that Plaintiff was exaggerating his symptoms. Plaintiff failed

two measures of performance validity when Dr. Binder examined him. AR 421-34. The ALJ

reasonably inferred that this signified that Plaintiff tended to exaggerate the significance of his

mental health symptoms. See Andrews, 53 F.3d at 1035 (noting that it is the ALJ’s responsibility

to resolve conflicts in medical expert testimony).

        The ALJ, however, improperly cited Plaintiff’s work history as a reason to reject Dr.

Freed’s opinion. This was improper for the same reason Plaintiff’s work history did not justify

rejecting Dr. Gutierrez Holguin’s medical opinion. But like that mistake, it was also a harmless

error. Molina, 674 F.3d at 1104 (holding that error is harmless where ALJ already provided

adequate rationale for rejecting medical opinion).



PAGE 12 – OPINION AND ORDER
B. The ALJ’s Rejection of Plaintiff’s Symptom Testimony

       1. The Two-Step Process and Summary of Symptom Testimony

       A claimant “may make statements about the intensity, persistence, and limiting effects of

his or her symptoms.” SSR 16-3p, 2017 WL 5180304, at *6 (Oct. 25 2017).2 There is a two-step

process for evaluating a claimant’s testimony about the severity and limiting effect of the

claimant’s symptoms. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). “First, the ALJ must

determine whether the claimant has presented objective medical evidence of an underlying

impairment ‘which could reasonably be expected to produce the pain or other symptoms

alleged.’” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (quoting Bunnell v.

Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc)). When doing so, “the claimant need not

show that her impairment could reasonably be expected to cause the severity of the symptom she

has alleged; she need only show that it could reasonably have caused some degree of the

symptom.” Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).

       “Second, if the claimant meets this first test, and there is no evidence of malingering, ‘the

ALJ can reject the claimant’s testimony about the severity of her symptoms only by offering

specific, clear and convincing reasons for doing so.’” Lingenfelter, 504 F.3d at 1036 (quoting

Smolen, 80 F.3d at 1281). It is “not sufficient for the ALJ to make only general findings; he must

state which pain testimony is not credible and what evidence suggests the complaints are not

credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). Those reasons must be

“sufficiently specific to permit the reviewing court to conclude that the ALJ did not arbitrarily


       2
         Effective March 28, 2016, Social Security Ruling (SSR) 96-7p was superseded by SSR
16-3p, which eliminates the term “credibility” from the agency’s sub-regulatory policy. SSR 16-
3p; Titles II and XVI: Evaluation of Symptoms in Disability Claims, 81 Fed. Reg. 14166 (Mar.
16, 2016). Because, however, case law references the term “credibility,” it may be used in this
Opinion and Order.

PAGE 13 – OPINION AND ORDER
discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (citing

Bunnell, 947 F.2d at 345-46). The ALJ may not, however, discount testimony “solely because”

the claimant’s symptom testimony “is not substantiated affirmatively by objective medical

evidence.” Robbins, 466 F.3d at 883. The ALJ’s decision relating to a claimant’s subjective

testimony may be upheld overall even if not all the ALJ’s reasons for rejecting the claimant’s

testimony are upheld. See Batson, 359 F.3d at 1197.

       The Commissioner superseded Social Security Rule (“SSR”) 96-7p governing the

assessment of a claimant’s “credibility” and replaced it with SSR 16-3p. SSR 16-3p eliminates

the reference to “credibility,” clarifies that “subjective symptom evaluation is not an examination

of an individual’s character,” and requires the ALJ to consider all of the evidence in an

individual’s record when evaluating the intensity and persistence of symptoms. SSR 16-3p,

available at 2016 WL 1119029, at *1-2. The Commissioner recommends that the ALJ examine

“the entire case record, including the objective medical evidence; an individual’s statements

about the intensity, persistence, and limiting effects of symptoms; statements and other

information provided by medical sources and other persons; and any other relevant evidence in

the individual’s case record.” Id. at *4. The Commissioner further recommends assessing: (1) the

claimant’s statements made to the Commissioner, medical providers, and others regarding the

claimant’s location, frequency and duration of symptoms, the impact of the symptoms on daily

living activities, factors that precipitate and aggravate symptoms, medications and treatments

used, and other methods used to alleviate symptoms; (2) medical source opinions, statements,

and medical reports regarding the claimant’s history, treatment, responses to treatment, prior

work record, efforts to work, daily activities, and other information concerning the intensity,

persistence, and limiting effects of an individual’s symptoms; and (3) non-medical source



PAGE 14 – OPINION AND ORDER
statements, considering how consistent those statements are with the claimant’s statements about

his or her symptoms and other evidence in the file. See id. at *6-7.

       The ALJ accurately summarized Plaintiff’s testimony about his mental and physical

symptoms. Plaintiff testified that he is “unable to hold down a job because of mental health

problems, including anger management and difficulty focusing.” AR 23. He left his last job for

reasons other than his alleged disability, but the firing triggered a nervous breakdown and

symptoms of post-traumatic stress disorder. AR 59. Plaintiff stated that he did not want to work a

menial job because it would not be intellectually stimulating enough. Yet Plaintiff also stated

that jobs requiring “high mental capacity” would overwhelm him. AR 63. Plaintiff further

reported that lymphedema in his legs made it difficult to stand and sit for longer periods of time,

although the lymphedema improved when he could elevate his legs daily. At the hearing,

Plaintiff told the ALJ that his lymphedema only went away if he could lay on his back and put

his feet up. AR 85. He testified that he would only be able to function at a job where he could lay

on his back and put his feet up. Id.

       The ALJ concluded that Plaintiff’s medically determinable impairments could reasonably

be expected to cause the alleged symptoms, satisfying step one of the framework. AR 24. The

ALJ, however, determined that Plaintiff’s statements concerning the intensity, persistence, and

limiting effects of his symptoms were “not entirely consistent with the medical evidence and

other evidence in the record.” AR 24. Thus, the question is whether the ALJ provided “clear and

convincing” reasons for rejecting Plaintiff’s symptom testimony.

       2. Testimony About Mental Impairments

       The Court agrees that the ALJ provided clear and convincing reasons for rejecting

Plaintiff’s testimony about his alleged mental impairments. The ALJ examined the record and

found that Plaintiff’s “pattern of treatment, clinical signs, and diagnostic tests” conflicted with
PAGE 15 – OPINION AND ORDER
aspects of his testimony. These are all clear and convincing reasons for rejecting Plaintiff’s

symptom testimony. The ALJ noted that Plaintiff’s mental health symptoms responded well to

treatment. Plaintiff told a provider that the combination of Depakote and Clonidine kept his

mental health symptoms under control. AR 1395. “Effectiveness” of treatment is a proper reason

for an ALJ to reject a plaintiff’s symptom testimony at step two. Orteza, 50 F.3d at 750 (using

the old phrasing of “credibility” but holding that the effectiveness of treatment in controlling

symptoms is a relevant factor). Together with Plaintiff’s positive response to treatment, the ALJ

noted that Plaintiff sought minimal treatment during certain periods. He received no regular

psychiatric treatment between June 2016 and September 2017. “Unexplained, or inadequately

explained, failure to seek treatment” absent a good reason is a valid reason for rejecting symptom

testimony. Fair, 885 F.2d at 603. Although Plaintiff notes that he was admitted to hospitals

several times during this period, he does not explain why he did not seek treatment in the first

place. The ALJ also noted that even when Plaintiff did seek treatment, he often did not comply

with it. AR 24.

       The ALJ described Plaintiff’s “focus on getting disability benefits rather than improving

his condition.” AR 25. By itself, a focus on obtaining disability benefits is not a clear and

convincing reason to reject symptom testimony— “[i]f the desire or expectation of obtaining

benefits were by itself sufficient to discredit a claimant’s testimony, then no claimant . . . would

ever be found credible.” Ratto v. Secretary, Dep’t. Of Health & Human Serv., 839 F. Supp. 1415,

1428-29 (D.Or. 1993). The ALJ’s reasoning goes beyond Plaintiff’s mere desire to obtain

benefits. Plaintiff told one of his providers that he “has no interest in working to contribute to

society and would prefer that he qualify for disability.” AR 1313. The ALJ reasonably

interpreted this statement as inconsistent with Plaintiff’s other testimony that it was his



PAGE 16 – OPINION AND ORDER
disabilities, not lack of motivation, that prevented him from working. See Ghanim, 763 F.3d at

1163 (noting that ALJ can properly consider a plaintiff’s prior inconsistent statements

concerning their symptoms).

       Most importantly, the ALJ pointed out inconsistencies between Plaintiff’s testimony and

his treatment record. Plaintiff alleged that he suffered from memory problems, but treatment

notes did not substantiate these complaints. AR 441. Despite Plaintiffs’ reports of emotional

instability and angry outbursts, a physician who examined him in 2017 stated that Plaintiff

showed no evidence of depression, anxiety, or agitation. An ALJ may not discount subjective

symptom testimony “on the sole ground that [it is] not fully corroborated by objective medical

evidence.” Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). The ALJ here went beyond

this by identifying specific inconsistencies between Plaintiff’s mental health symptom testimony

and the objective medical record. Such inconsistencies are clear and convincing reasons for

rejecting Plaintiff’s mental health symptom testimony. See Connett v. Barnhart, 340 F.3d 871,

874 (9th Cir. 2003) (concluding that discrepancies between plaintiff’s testimony and the

objective medical record was a clear and convincing reason to reject plaintiff’s testimony).

       In addition to the above clear and convincing reasons for rejecting Plaintiff’s symptom

testimony, the ALJ also cited several invalid reasons. The ALJ’s finding that Plaintiff’s

testimony was inconsistent with his ADLs was improper because he did not analyze whether the

ADLs translated into functionality in the workplace. It was also improper to consider that

Plaintiff left his last job for non-medical reasons, because he left that job before the alleged

disability onset date. These errors were harmless because the ALJ also properly rejected

Plaintiff’s testimony based on valid clear and convincing reasons. See Stout v. Comm’r Soc. Sec.

Admin., 454 F.3d 1050, 1056.



PAGE 17 – OPINION AND ORDER
       3. Testimony About Physical Impairments

       The Court does not agree that the ALJ provided clear and convincing reasons for

rejecting Plaintiff’s testimony about his physical limitations. The ALJ rejected Plaintiff’s

testimony on this topic because of perceived inconsistencies between Plaintiff’s descriptions of

his symptoms and the objective medical record. The ALJ found that Plaintiff’s reports of his

physical limitations were inconsistent with his lack of venous insufficiency. The ALJ did not

explain why lack of venous insufficiency contradicted Plaintiff’s account of his symptoms,

especially given that the same provider stated that Plaintiff had “severe edema of the bilateral

extremities due to lymphedema.” AR 869. Indeed, Plaintiff never alleged that his physical

symptoms were because of venous insufficiency. At the hearing, he told the ALJ that his

physical symptoms stemmed from “edema,” which the medical records confirm rather than

contradict. AR 84. Thus, the ALJ did not provide a clear and convincing reason to reject

Plaintiff’s testimony about his physical symptoms. Because Plaintiff’s testimony was not

“permissibly discounted,” the ALJ also erred by not factoring it into the RFC, as discussed

below. Batson, 359 F.3d at 1197.

C. The ALJ’s RFC

       The RFC represents the most that a claimant can do despite his or her physical or mental

impairments. 20 C.F.R. § 404.1545. In formulating the RFC, the ALJ must consider all

medically determinable impairments, including those that are not “severe,” and evaluate “all of

the relevant medical and other evidence.” Id. In determining a claimant’s RFC . . . the ALJ is

responsible for resolving conflicts in the medical testimony and translating the claimant’s

impairments into concrete functional limitations. Stubbs-Danielson v. Astrue, 539 F.3d 1169,

1174 (9th Cir. 2008). Only those limitations that are supported by substantial evidence must be

incorporated into the RFC. Osenbrock v. Apfel, 240 F.3d 1157, 1163-65 (9th Cir. 2001). That is,

PAGE 18 – OPINION AND ORDER
the ALJ need not “incorporate evidence from opinions . . . which were permissibly discounted.”

Batson, 359 F.3d at 1197.

       Plaintiff objects to the omission of provisions in the RFC that would permit him to

elevate his legs regularly during the workday and use a cane. Defendant argues that these

restrictions are not supported by substantial evidence, because Plaintiff can elevate his legs

overnight and the RFC already limits Plaintiff to sedentary work. The first argument is

unpersuasive. The ALJ did not rely on Plaintiff’s testimony that his lymphedema improved with

overnight elevation in formulating the RFC’s limitation, so Defendant cannot argue after the fact

that it supports the ALJ’s RFC. See Bray, 554 F.3d at 1226 (holding that a reviewing court may

not affirm the Commissioner on a ground upon which the Commissioner did not rely). In a

portion of the record that the ALJ did not cite, Plaintiff reported that he elevated his legs

overnight on the dash of his car “without much effect.” AR 867. Plaintiff told a provider that his

symptoms improved only when he elevated his legs “daily” or “most of the day.” AR 988, 995.

The same provider urged Plaintiff to “elevate his legs as much as possible, especially overnight.”

AR 874 (emphasis added). Plaintiff testified that he did not “know of very many jobs where you

can lay on your back and put your feet up,” implying that his symptoms improved only when he

was able to regularly elevate his feet during working hours. AR 85.

       The second argument is unpersuasive as well. Plaintiff correctly points out that despite its

name, “sedentary” work may involve walking up to one-third of the day. The ALJ even cited

Plaintiff’s prescription for a cane as a reason for discounting Dr. Gutierrez Holguin’s medical

opinion. AR 26. Thus, substantial evidence supports both the requested restrictions. Their

omission is harmful legal error because the vocational expert did not consider these limitations in

responding to the ALJ’s hypothetical at the hearing. See Magallanes v. Bowen, 881 F.2d 747,



PAGE 19 – OPINION AND ORDER
756 (9th Cir. 1989) (explaining that vocational expert testimony “is valuable only to the extent

that it is supported by medical evidence.”).

       Plaintiff also argues that the ALJ should have accounted for Plaintiff’s difficulties

interacting with others and potential absenteeism in the RFC by including responsive limitations.

Although Dr. Lindley and Dr. Freed stated that Plaintiff would not be able to sustain a regular

work schedule, the ALJ properly rejected their opinions. The ALJ did include limitations that

responded to Plaintiff’s social difficulties—he limited Plaintiff to occasional interactions with

coworkers and prohibited any interaction with the public. Even if the medical record might

support more restrictive limitations, the mere “possibility of drawing two inconsistent

conclusions from the evidence does not prevent an administrative agency’s finding from being

supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n, 383 U.S. 607,

620 (1966). The ALJ’s formulation of social limitations is not unreasonable, so it is not this

Court’s role to second-guess it.

D. Remand for Further Proceedings

       Within the Court’s discretion under 42 U.S.C. § 405(g) is the “decision whether to

remand for further proceedings or for an award of benefits.” Holohan v. Massanari, 246

F.3d 1195, 1210 (9th Cir. 2001) (citation omitted). Although a court should generally remand to

the agency for additional investigation or explanation, a court has discretion to remand for

immediate payment of benefits. Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099-

1100 (9th Cir. 2014). The issue turns on the utility of further proceedings. A court may not award

benefits punitively and must conduct a “credit-as-true” analysis on evidence that has been

improperly rejected by the ALJ to determine if a claimant is disabled under the Social Security

Act. Strauss v. Comm’r of the Soc. Sec. Admin., 635 F.3d 1135, 1138 (9th Cir. 2011).



PAGE 20 – OPINION AND ORDER
       In the Ninth Circuit, the “credit-as-true” doctrine is “settled” and binding on this

Court. Garrison v. Colvin, 759 F.3d 995, 999 (9th Cir. 2014). The court first determines whether

the ALJ made a legal error and then reviews the record as a whole to determine whether the

record is fully developed, the record is free from conflicts and ambiguities, and there is any

useful purpose in further proceedings. Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015).

Only if the record has been fully developed and there are no outstanding issues left to be

resolved does the district court consider whether the ALJ would be required to find the claimant

disabled on remand if the improperly discredited evidence were credited as true. Id. If so, the

district court can exercise its discretion to remand for an award of benefits. Id. The district court

retains flexibility, however, and is not required to credit statements as true merely because the

ALJ made a legal error. Id. at 408.

       The ALJ committed reversible error when he improperly rejected Plaintiff’s testimony

about his physical symptoms. Consequently, the ALJ also erred when he did not include in his

RFC limitations that Plaintiff’s symptom testimony supported. The Court cannot, however, find

that the record as a whole is free from all conflicts and ambiguities, or that Plaintiff would be

found disabled if the ALJ had included the supported limitations in the RFC.

                                          CONCLUSION

       The Commissioner’s decision that Plaintiff was not disabled is REVERSED AND

REMANDED for further proceedings consistent with this Opinion and Order.

       IT IS SO ORDERED.

       DATED this 22nd day of January, 2020.

                                                       /s/ Michael H. Simon
                                                       Michael H. Simon
                                                       United States District Judge



PAGE 21 – OPINION AND ORDER
